        Case 1:19-cv-02467-JPB Document 10 Filed 06/17/19 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

MATTHEW SOLON,                          )
                                        )
            Plaintiff,                  )
                                        )
v.                                      )        CIVIL ACTION FILE NO.
                                        )        1:19-cv-02467-WMR
JOSHUA A. HALE, MICHAEL                 )
O’BRIEN & MICHAEL HORTON,               )
individually,                           )
                                        )
            Defendants.                 )

                                    ORDER

      It appearing to the Court that the parties consent hereto, and for good

cause shown, it is hereby ordered that the time for defendants to respond to

plaintiff’s complaint is hereby extended through and including July 8, 2019.

      SO ORDERED this 17th day of June, 2019.




                                        _______________________________
                                        WILLIAM M. RAY, II, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF GEORGIA
        Case 1:19-cv-02467-JPB Document 10 Filed 06/17/19 Page 2 of 2




Consented to:


/s/ William J. Atkins                  /s/ Harvey S. Gray
William J. Atkins (with express        Harvey S. Gray
permission by Harvey S. Gray)          Georgia Bar No. 305838
Georgia Bar No. 027060                 Dianna J. Lee
Edmond, Lindsay & Hoffler, LLP         Georgia Bar No. 163391
344 Woodward Avenue, SE                GRAY, RUST, ST. AMAND, MOFFETT &
Atlanta, GA 30312                      BRIESKE, LLP
44-525-1090                            950 East Paces Ferry Road, N.E.
batkins@edmondfirm.com                 Suite 1700 – Salesforce Tower Atlanta
                                       Atlanta, Georgia 30326
                                       (404) 870-7376 (Gray)
/s/ Zack Greenamyre                    (404) 870-5955 (Lee)
Zack Greenamyre (with express          (404) 870-7374 (Fax)
permission by Harvey S. Gray)          hgray@grsmb.com
Georgia Bar No. 293002                 dlee@grsmb.com
Mitchell & Shapiro LLP                 Attorneys for Defendants Joshua A. Hale,
3490 Piedmont Road, Suite 650          Michael O’Brien and Michael Horton
Atlanta, GA 30305
404-812-4747
404-812-4751
zack@mitchellshapiro.com
Attorneys for Plaintiff
